Citation Nr: 1531199	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.   Entitlement to an initial rating in excess of 10 percent for lumbar strain status post microdiscectomy.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 2000 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Board notes that in an initial August 2004 notice of disagreement, the Veteran indicated that he desired a Board hearing in relation to the claims on appeal.  However, when he subsequently perfected his appeal to the Board in his July 2009 Form 9, he left blank the check boxes pertaining to whether or not he desired a Board hearing.  Additionally, subsequent to August 2004 request, the Veteran has not indicated any desire to have a Board hearing.  Moreover, the Veteran's representative recently attempted to make contact with the Veteran to determine if he does still desire a Board hearing but was unsuccessful.  Under the circumstances, the Board will proceed with a decision and remand in this case.  

The issue of entitlement to a rating in excess of 10 percent for lumbar strain is addressed in the Remand portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently has gastroesophageal reflux disease (GERD), which is reasonably shown to have begun in service.  






CONCLUSION OF LAW

The criteria for entitlement to service connection for a gastrointestinal disability, gastroesophageal reflux disease (GERD), have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Veteran alleges that he has a current gastrointestinal disability that began in service.  His service treatment records show that he did experience an episode of gastrointestinal bleeding while serving in Japan in June 2001 and that this resulted in him receiving a blood transfusion.  An upper endoscopy to the 2nd portion of the duodenum was subsequently performed, which showed only multiple erosions inside the stomach antrum.  At that point no bleeding was observed.  The Veteran was subsequently sent back to the U.S. for further evaluation and it was found that the GI bleeding had most likely been due to excessive use of NSAIDS for low back pain.  Subsequent service treatment records do not show any additional problems with gastrointestinal bleeding.  

Post-service, during a March 2004 QTC examination, the Veteran reported that he experienced stomach pain, located at the "upper stomach."  The examiner found that the Veteran's stomach condition manifested by gastrointestinal bleeding (i.e. ulcer) had resolved and that he did not have any current gastrointestinal disability.  At a subsequent August 2010 VA examination, the Veteran reported that he had been experiencing heartburn on an average of twice a week ever since he separated from service.  The examiner diagnosed the Veteran with chronic acid reflux disease that was not likely related to the gastritis the Veteran experienced in service.   The examiner commented that there was no acid reflux disease documented in the Veteran's service treatment records or in his post-service medical records and that the current examination revealed no evidence of gastritis or a gastric ulcer.  

As noted, the Veteran has reported that the symptom associated with his currently diagnosed GERD (i.e. heartburn), actually began during service.  He is competent to make that report and the Board does not find a basis for finding this report not credible.  

In this regard, the Veteran did report chronic upper abdominal pain during the March 2004 QTC examination, only 6 months after service, which could have been heartburn related pain.  Also, as it appears his symptomatology is mild in degree, it is entirely plausible that the Veteran had heartburn/GERD during the tail end of service but did not seek treatment for it at that time or post-service, prior to the August 2010 examination, instead choosing to treat the problem himself through the use of over the counter medications.  

Accordingly, resolving any reasonable doubt in the Veteran's favor, the evidence shows that the Veteran's GERD began in service and has continued ever since.  38 C.F.R. § 3.102.  Accordingly, service connection for this gastrointestinal disability is warranted.  38 C.F.R. § 3.303.  The nature and extent of this problem is not before the Board at this time.    

The Board does not have a basis for awarding service connection for stomach ulcer, the disability that the Veteran initially claimed, as the medical evidence, including the VA and QTC examination reports, weigh against a finding that the Veteran has a current gastric ulcer or current gastritis at this time.

II. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

As to service connection for gastrointestinal disability, adequate notice was provided in a letter sent to the Veteran in June 2009.  Additionally, regarding the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and post-service treatment records are associated with the claims file as are the report of the QTC examination and the report of the VA examination.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim for service connection for gastrointestinal disability.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  It is important for the Veteran to understand that to address all issues fully, avoiding the use of the limited resources of the RO and the Appeals Management Center, the Board has provided the Veteran the benefit of all doubt.

ORDER

Service connection for a gastrointestinal disability, gastroesophageal reflux disease (GERD), is granted.  


REMAND

The Veteran last received a VA examination in conjunction with his claim for increase for lumbar spine disability in August 2010.  Subsequently, in July 2012, the Veteran's representative submitted a December 2011 private lumbar spine MRI report.  The MRI showed severe disc space narrowing at L5-S1 and multilevel disc dessication, diffuse disc bulging, ligamentum flavum hypertrophy and superimposed disc herniations, all contributing to narrowings of the central canal at L3-L4 and L4-L5.  These findings tend to indicate that the Veteran's lumbar spine disability has worsened in severity, as compared with a previous April 2010 lumbar MRI.  Given this potential worsening and given that it has been almost five years since the Veteran has been afforded a VA examination to assess the current severity of his lumbar spine disability, the Board finds that a new VA examination is warranted prior to the rendering of a final decision on his claim.  Prior to affording him the VA examination, the AOJ should obtain all records of VA treatment or evaluation for low back disability dated since February 2010.  

The AOJ should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for low back disability since service and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment or evaluation for low back disability dated since February 2010.  Also, ask the Veteran to identify any additional sources of treatment or evaluation he has received for low back disability since service and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  It is asked that the Veteran himself submit these records to expedite the case.

2.  Arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's service connected lumbar strain status post microdiscectomy.  The Veteran's claims folder should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

3.  Readjudicate the claim.  If it is not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


